DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on April 20, 2020, wherein claims 1-17 are filed with the application. Therefore claims 1-17 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020, 6/12/2020, 7/31/2020 and 1202/2020 were filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/816,441, filed 11/17/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US 20180183551 A1, use the priority of the Provisional Application number 62/439,434: filed on December 27, 2016), hereinafter, “Chou”.

	Regarding claims 1 and 9, Chou discloses: An apparatus and method for wireless communication (Chou: fig 4, “Wireless Device 413a and 413b” equivalent to “apparatus”,  para [0086]), the apparatus comprising: at least one processor (Chou: fig 18, block 1840 “Processor” for Wireless Device 110/413, para [0190]); and 
	a non-transitory computer readable storage medium storing programming for execution by the processor the programming including instructions (Chou: fig 18, block 1840 “Processor” and block 1830 “Memory” (equivalent to “non-transitory computer readable memory”) for Wireless Device 110/413, para [0190], para [0038], where, “The software implementation may comprise computer executable instructions stored on computer readable medium such as memory or other type of storage devices”), to: receiving, by a user equipment (UE), a radio resource control (RRC) signaling carrying a configuration for one or more bandwidth parts the configuration configuring each of the one or more bandwidth parts (Chou: fig 1, para [0058]-[0059], depicts BWP configuration and fig 3, step 310, para [0089], where, “the indication of RAN profile indexing may be transmitted via dedicated RRC message”, i.e., UE 302 receives RRC message from cell 304), with a numerology (Chou: fig 1, para [0048], where, “ach BWP configuration may comprise a PHY composition, which may include at least one of the following: [0049] a numerology having a cyclic prefix and a subcarrier spacing configuration; [0050] a bandwidth in frequency domain; [0051] a frequency location of the BWP configuration; [0052] Control-Resource Set (CORESET) configurations, which may include control search space configuration for UE to monitor and decode control signaling; [0053] a transmission type (e.g., DL, guard, SL, or UL); [0054] a uplink (UL) grant free resource configuration; [0055] a Semi-Persistent-Scheduling (SPS) configuration; [0056] a default BWP indication having an applicable RRC state; and [0057] a BWP indicator (e.g., BWP index) corresponding to the BWP configuration”), a starting frequency domain location (Chou: fig 8A, para [0111], where, “The CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-“start-symb” equivalent to “starting frequency location” ; (2) contiguous time duration of the CORESET in number of symbols;”), a frequency domain length (Chou: fig 11A, para [0130], where, “After decoding DCI #0 successfully, the UE may retrieve the structure of sub-frame 1100, which includes the “number of mini-slots 1113A” (equivalent to “frequency domain length”), 1113B, and 1113C and the time span (e.g., the number of symbols in time domain) for each of mini-slots 1113A, 1113B, and 1113C respectively”); and one or more communication parameters for uplink transmissions (Chou: para [0048], where, each BWP configuration may also include a coding scheme, a modulation scheme equivalent to “communication parameters for uplink transmission”);
	performing, by the UE, an uplink transmission according to the configuration in an active bandwidth part of the one or more bandwidth parts (Chou: fig 14A, step 1430, “Data Transmission based on the UL GF configuration in BWP index #I”, para [0162], where, “UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I. As can be seen in FIG. 14B, the GF resources may appear periodically such that UE 1402 may transmit RB_A, RB_B, RB_C, and etc. to cell 1404 using the periodic GF resources in BWP #I”).
	Regarding claim 2 and 10, Chou further discloses: The method of claim 1 and apparatus of claim 9, wherein the one or more communication parameters include a modulation and coding scheme (MCS) (Chou: para [0048], where, each BWP configuration may also include a coding scheme, a “modulation scheme “equivalent to “MCS (modulation and coding scheme)” equivalent to “communication parameters for uplink transmission”). 
Regarding claims 3 and 11, Chou further discloses: The method of claim 2, wherein the one or more communication parameters include a starting symbol position and a duration (Chou: fig 8A, para  [0111], where, “the CORESET configuration is pre-configured with the BWP configuration (through RRC signaling). The CORESET configuration may include the following information to indicate the location of RBs and its periodicity: (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols”).
Regarding claims 4 and 12, Chou further discloses: The method of claim 3 and apparatus of claim 9, wherein the starting symbol position and the duration are within a single slot (Chou: fig 1 and 8A, para [0111], where, “The CORESET configuration may include the following information to indicate the location of RBs and its periodicity (equivalent to “duration”): (1) a first symbol index: CORESET-start-symb; (2) contiguous time duration of the CORESET in number of symbols”).

Regarding claims 5 and 13, Chou further discloses: The method of claim 1 and apparatus of claim 9,  wherein the active bandwidth part is indicated by the RRC signaling (Chou: para [0048], where, in “para [0056] a default BWP indication having an applicable RRC state; and [0057] a BWP indicator (e.g., BWP index) corresponding to the BWP configuration”). 
Regarding claims 6 and 14, Chou further discloses: The method of claim 1 and apparatus of claim 9,  further comprising: receiving, by the UE, a downlink control information (DCI) signaling, wherein the active bandwidth part is indicated by the DCI signaling (Chou: fig 9A-B, step 920 and fig 10A, para [0127], where, “After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF. For example, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI”).
Regarding claims 7 and 15, Chou further discloses: The method of claim 1 and apparatus of claim 9,  wherein the RRC signaling indicates an initial active bandwidth part (Chou: fig 8A, where, “in component carrier 800A, there is only one active BWP at any given time”).
Regarding claim 17, Chou further discloses: The apparatus of claim 9, wherein the apparatus is a user equipment (UE) (Chou: fig 16A, para [0173], where, “UE 1602” equivalent to “the apparatus of claim 9”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20180183551 A1, use the priority of the Provisional Application number 62/439,434: filed on December 27, 2016), hereinafter, “Chou” in view of Bae et al. (US 20200045722 A1, use the priority of the Provisional Application number 62/454,873: filed on Feb 5, 2017), hereinafter, “Bae”.
	Regarding claims 8 and 16, Chou further teaches: The method of claim 1 and apparatus of claim 9, wherein the performing the uplink transmission comprises: performing, by the UE, the uplink transmission without a dynamic grant (Chou: fig 12, para [0145], where, “in FIG. 12, BWP #1 in component carrier 1200A includes SPS or GF UL resources which may be periodic UL resources for a US to transmits UL packets without dynamic grant”);  
	Chou does not explicitly teach: wherein the one or more communication parameters for the uplink transmissions include a number of repetitions for the uplink transmission without dynamic grant;
	However, Bae in the same field of endeavor teaches: wherein the one or more communication parameters for the uplink transmissions include a number of repetitions for the uplink transmission without dynamic grant (Bae: fig 11, para [0112], where, “the time at which the UCI is generated may be a time (hereinafter referred to as time 1) before a start time of a grant-free resource (before grant-free transmission), a time (hereinafter referred to as time 2) within a time interval of a grant-free resource (during grant-free transmission and/or repetitions), or a time (hereinafter referred to as time 3) after an end time of a grant-free resource (after grant-free transmission and/or repetitions)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Bae combining  into the system of Chou, for the advantage of utilizing the grant-free and grant-based uplink resources efficiently  (Bae: para [0019]).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461